Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 8-25-2022. Claims 1-20 are pending and have been considered below:


Claim Rejections - 35 USC § 101


Claims 8-13 rejected under 35 U.S.C. 101 have been withdrawn. Specification explicitly states that the storage medium is not a transitory signal.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang” 20140067455 A1) in view of Soni (20180357611 A1). 

Claim 1: Zhang discloses a computer-implemented method comprising: receiving information pertaining to one or more tasks (Paragraphs 41-44, 59 and 65-66; activity information);
predicting a communication time at which a user is available (Paragraph 65-66; predict task done together and therefore available for a secondary task i.e. communications); is based, at least in part, on position movements of the user (Paragraphs 19 and 46; user movement), sentiment of the user (Paragraphs 41-44, 57 and 86-87; location and running late, unable to communicate), and urgency of a task in the one or more tasks (Paragraphs 53, 69, 72 and 77, importance of task); 
and in response to confirming user availability, selecting a task from the one or more tasks at the predicted communication time (Zhang: Paragraph 38, 60, 74, 90-92; accept task means available).
Zhang may not explicitly disclose initiating a communication event for a selected task. Therefore Soni is provided because it discloses a task completion system that determines availability (Paragraph 30) and further opens a communication event in order to perform the task (Paragraphs 31 and 37). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide the initiation of a communication related to a task in the system of Zhang. One would have been motivated to provide the functionality as an enhancement to the system which encompasses the entire event process from scheduling to event operation thereby improving the operability.  
Claim 2: Zhang and Soni disclose a computer-implemented method of claim 1, wherein predicting a communication time at which a user is available comprises: accessing calendar information of the user; monitoring position information of the user during a specified time frame; and predicting availability of the user based on changes in position information of the user (Zhang: Paragraph 104; calendar and location and Soni: Paragraphs 39 and 44).
Claim 8: Zhang discloses a computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive information pertaining to one or more tasks(Paragraphs 41-44, 59 and 65-66; activity information);
program instructions to predict a communication time that reflects when a user is available for an interaction event (Paragraph 65-66; predict task done together and therefore available for a secondary task i.e. communications);

Zhang also to discloses based on position movements of the user (Paragraphs 19 and 46; user movement), user sentiment (Paragraphs 44, 57, 86-87; looks at sentiment like being late or busy), and urgency associated with a task of the one or more task; (Paragraphs 53, 69, 72 and 77, importance of task for determining task schedule modification);
and program instructions to, in response to confirming user availability, select a task from the one or more tasks at the predicted communication time(Zhang: Paragraph 38, 60, 74, 90-92 accept task means available).
Zhang may not explicitly disclose initiating a communication event for a selected task. Therefore Soni is provided because it discloses a task completion system that determines availability (Paragraph 30) and further open a communication event in order to perform the task (Paragraphs 31 and 37). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide the initiation of a communication related to a task in the system of Zhang. One would have been motivated to provide the functionality as an enhancement to the system which encompasses the entire event process from scheduling to event operation thereby improving the operability.  
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 8 and therefore rejected under the same rationale. 

Claims 3, 4, 7, 10-11, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang” 20140067455 A1) and Soni (20180357611 A1) in further view of Bruns et al. (“Bruns” 20110050460 A1).

Claim 3: Zhang and Soni disclose a computer-implemented method of claim 1, wherein predicting a communication time at which a user is available comprises: accessing calendar information of the user; monitoring position information of the user during a specified time frame (Zhang: Paragraphs 23 and 44; user information i.e. busy or running late); collecting voice data during the specified time frame (Soni: Paragraphs 13; voice collection); Zhang may not explicitly disclose generating a sentiment score for the collected voice data; and predicting availability of the user based on the generated sentiment score.
Therefore Bruns is provided because it discloses a notification system regarding an event (abstract) and further determines a sentiment/stress score/value based on collected voice data (Paragraphs 15, 25 and 48, 58 voice stress determined and indicating a mood/sentiment for if use is available/attention needed elsewhere). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to determine voice stress within the voice analysis of the modified Zhang. One would have been motivated to provide the functionality as an enhancement to the system which incorporates expanded analysis and improves recommendations for scheduling of events. 
Claim 4: Zhang, Soni and Bruns disclose a computer-implemented method of claim 3, further comprising: refining the predicted availability of the user based on respective urgency scores of each task in the one or more tasks (Zhang: Paragraph 53 importance 57, 69, 77-79; modifies schedule).
Claim 7: Zhang, Soni and Bruns disclose a computer-implemented method of claim 3, wherein predicting availability of the user based on the generated sentiment score comprises: in response to summed weight values of collected voice data reaching or exceeding a sentiment score threshold indicating a positive user mood, identifying the user as being available (Zhang: Paragraphs 82-83; user busy or free, Soni: Paragraph 13 and Bruns: Paragraphs 15, 25 and 48, 58 voice stress determined and indicating a mood/sentiment for if use is available/attention needed elsewhere).
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claims 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang” 20140067455 A1), Soni (20180357611 A1) and Bruns et al. (“Bruns” 20110050460 A1) in further view of Cho et al. (“Cho” 20060136280 A1).

Claim 5: Zhang, Soni and Bruns disclose a computer-implemented method of claim 4, wherein refining the predicted availability of the user based on respective urgency scores of each tasks in the one or more tasks comprises: identifying that the generated sentiment score does not reach or exceeds a sentiment score threshold that indicates a user as being available (Bruns: Paragraphs 15, 25 and 48, 58 voice stress determined and indicating a mood/sentiment and if user is available); in response to identifying that the generated sentiment score does not reach or exceeds a sentiment score threshold that indicates a user as being available, determining whether or not the task is urgent or not urgent; and in response to determining that the task is urgent, identifying that the user is available (Zhang: Paragraphs 53, 69 and 77 importance 82-83; determine availability).
Additionally Cho is provided because it discloses a task management system that determines availability for time slots (abstract) and further determines a sentiment (i.e. hungry) and importance of task to determine if a task should be presented to an available user slot or not (Paragraphs 58-60 and 70-74). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to determine availability based on sentiment and importance of task in Zhang. One would have been motivated to provide the functionality as an enhancement to the system which incorporates expanded analysis and improves recommendations for scheduling of events. 
Claim 6: Zhang, Soni and Bruns disclose a computer-implemented method of claim 4, wherein refining the predicted availability of the user based on respective urgency scores of each tasks in the one or more tasks comprises: identifying that the generated sentiment score reaches or exceeds a sentiment score threshold that indicates a user as being available (Bruns: Paragraphs 15, 25 and 48, 58 voice stress determined and indicating a mood/sentiment and if user is available); in response to identifying that the generated sentiment score reaches or exceeds a sentiment score threshold that indicates a user as being available, determining whether or not the task is urgent or not urgent; and in response to determining that the task is not urgent, determining whether the user occupied based on contextual information; and in response to determining that the user is occupied, identifying that the user is unavailable (Zhang: Paragraphs 53, 69 and 77 importance 82-83; determine availability).
Additionally Cho is provided because it discloses a task management system that determines availability for time slots (abstract) and further determines a sentiment (i.e. hungry) and importance of task to determine if a task should be presented to an available user slot or not (Paragraphs 58-60 and 70-74). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to determine availability based on sentiment and importance of task in Zhang. One would have been motivated to provide the functionality as an enhancement to the system which incorporates expanded analysis and improves recommendations for scheduling of events. 
Claims 12 and 19 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 20 are similar in scope to claim 6 and therefore rejected under the same rationale. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Examiner believes that Zhang discloses functionality previously claimed and the amended features. Applicant argues that Zhang does not predict a future time a user is available. Examiner respectfully disagrees. 
Zhang predicts task done together, however in that prediction an anticipation of availability must be inferred. If the system were to attempt to link task together but found a conflict in task scheduling, the scheduling recommendation would not be made. Further using the broadest reasonable interpretation of sentiment if a user is busy or running late, a determination of a user’s disposition can be assumed regarding a task or communication. 
It is believed that Zhang as mapped below also discloses the amended features including prediction based on position movements of the user (Paragraphs 19 and 46; user movement), user sentiment (Paragraphs 44, 57, 86-87; looks at sentiment like being late or busy), and urgency associated with a task of the one or more task (Paragraphs 53, 69, 72 and 77, importance of task for determining task schedule modification).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20150019642 A1 Wang et al. Calendar event recommendation system


20160300263 A1 Priness et al. Inferring venue visits using semantic information


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-28-2022